         Case 2:20-cv-01515-JMY Document 21 Filed 04/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JESSICA HINTON, et al.,         :
     Plaintiffs                 :
                                :                    Case No. 20-cv-1515-JMY
       v.                       :
                                :
SANSOM STREET, INC.             :
d/b/a SAINTS & SINNERS agent of :
SAINTS & SINNERS PHILADELPHIA :
and THOMAS SHERWOOD,            :
       Defendants.              :

                                             ORDER

       AND NOW, this 7th day of April, 2021, upon consideration of the Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 12(b)(6) filed by the above-captioned Defendants

(ECF No. 11), all papers filed in support thereof and in opposition thereto, and for the reasons set

forth in the Memorandum filed by this Court, it is hereby ORDERED and DECREED that said

motion shall be DENIED.



                                              By the Court:
                                                /s/ John Milton Younge
                                              Judge John Milton Younge
